DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021, has been entered.
 	Claims 1-3, 6, 8, 10, 12-14, 18, 19 and 25-33 are pending. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Response to Arguments
Applicant’s arguments and the declaration of Dr. Robert Britton filed 8/30/2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


	Regarding claims 1, Mertens relates to F-18 labeled amino acid analogs.  See Title.   The compounds have the general formula

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

R is (C1-C6)alkyl optionally substituted with thioether or ether oxygen atom when n=0, or a substituted aromatic or heteraromatic ring when n=1-6; and m=0 or 1; and X is a halogen atom.  Where n is 0, m is 0 or 1, and R is C1-6, this reads on formula (I) wherein R6 is –OH, R4 and R5 are H, R1 and R2 are alkyl, and n-1 is 2, 3, 4 or 5 (current claims 2, 3 and 8).
	Regarding claims 6, 18 and 27, Mertens teaches wherein R is methyl, ethyl, propyl, isopropyl, butyl, tertiary butyl or methyl thioethyl. 
	Regarding claims 25, 26, 28, 32 and 33, Mertens teaches that the compound and composition comprising the compound are used in the diagnosis of cancer.  See Abstract and para. [0002].

Claim Objections
Claims 10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618